Citation Nr: 9933344	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for shortness of breath, 
chronic coughing, headaches and loss of appetite due to 
undiagnosed illness.

2. Entitlement to service connection for a neck and shoulder 
disorder.

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disorder.

4. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral 
knee disorder has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 
1984 and from February 1989 to June 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from October 25th, 1990 to May 9th, 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in August 1995, by the 
Nashville, Tennessee, Department of Veterans' Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held in Nashville, 
Tennessee, on May 15th, 1997, before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing.  The appellant withdrew his appeal for the issues of 
entitlement to service connection for bug bites, bites from 
sand flies and fleas and for exposure to carbon monoxide.


FINDINGS OF FACT

1. There is no competent evidence of disability due to 
undiagnosed illness to include shortness of breath, 
chronic coughing, muscle aches and headaches shown to be 
first manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War or after 
service discharge.

2. There is no competent evidence of record to establish the 
presence of a neck and/or shoulder disorder which is 
related to the appellant's service.

3. Service connection for a bilateral knee disorder and a 
back disorder was last denied by the RO in September 1989.  
The appellant was notified of that decision in October 
1989 and there was no appeal filed within one year of that 
notification.

4. Evidence submitted in support of the appellant's petition 
to reopen his claims for service connection for a 
bilateral knee disorder and a back disorder while new, in 
that it has not been previously considered by VA, is not 
material to the incurrence or aggravation of a bilateral 
knee disorder or a back disorder during service.



CONCLUSIONS OF LAW

1. The appellant's claims for service connection for 
disability alleged to be due to undiagnosed illness are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The claims for service connection for disabilities of the 
neck and shoulders are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

The September 1989 decision by the RO denying the appellant's 
claims for service connection for a bilateral knee disorder 
and a back disorder is final; evidence submitted since that 
decision does not constitute new and material evidence which 
allows the Board to reopen and review the appellant's claims.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Persian Gulf War Syndrome

Initially, the Board notes that the appellant has claimed 
entitlement to service connection for numerous disabilities 
including shortness of breath, coughing, muscle aches, 
headaches, nervous tension, a sleep disorder, loss of 
appetite, irritability and memory loss due to undiagnosed 
illness.  However, in December 1997, the RO granted service 
connection for post traumatic stress disorder (PTSD).  The RO 
noted that on VA psychiatric examination in April 1997, the 
examiner found that emotional tension, irritability, a sleep 
disorder and memory loss were associated with the PTSD.  
Accordingly, the favorable action with regard to the claim 
for service connection for PTSD is deemed to encompass the 
appellant's claims for these associated disorders and they 
will not be addressed in the following decision.

The applicable regulation, 38 C.F.R. § 3.317 provides for 
compensation for certain disabilities due to undiagnosed 
illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or 

symptoms  (8) signs or symptoms involving the respiratory 
system (upper or lower)  (9) sleep disturbances  (10) 
gastrointestinal signs or symptoms  (11) cardiovascular signs 
or symptoms  (12) abnormal weight loss  (13) menstrual 
disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

The Board further notes that a well grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of:  (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War;  (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness;  (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period;  and (4) a nexus between the chronic 
disability and the undiagnosed illness.  See VAOPGCPREC 4-99.

After review of the evidence of record, the Board concludes 
that the appellant's claims for service connection for 
disorders due to undiagnosed illness are not well grounded.  
While the record reflects that the appellant has the 
requisite service to meet the first element of a well 
grounded claim as noted above, the Board finds that these 
claims fail with respect to the remaining elements such to 
meet the threshold pleading requirement for well grounded 
claims for disabilities due to undiagnosed illness in 
accordance with § 3.317.

With respect to the appellant's complaints of shortness of 
breath and chronic coughing, the record reflects that the 
appellant has been diagnosed with asthma and 
tracheobronchitis and was hospitalized for these disabilities 
in January 1997.  In view of this diagnosis, the provisions 
of § 3.317 for undiagnosed illness due to service in the 
Persian Gulf are not applicable.  Furthermore, there is no 
competent evidence of record to relate the presence of asthma 
and tracheobronchitis or any other pulmonary disorder to the 
appellant's service.  While the appellant has testified that 
his symptoms had their onset during his service in the 
Persian Gulf as a result of exposure to the oilwell smoke, 
careful review of the record reveals that on periodic 
examination in December 1989, prior to the appellant's 
service in the Persian Gulf, he reported complaints of 
difficulty with coughing and that he developed chest pain and 
shortness of breath.  The examiner noted that the appellant 
had a long history of smoking was using tobacco at that time.  
There is no competent evidence to suggest that the 
appellant's current pulmonary status is causally related to 
his service during the 1980's or his tour of duty in the 
Persian Gulf.

With regard to the disability manifested by muscle aches, 
headaches and loss of appetite, the record does not reflect 
any objective indications of chronic disability to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification for 
these reported disabilities.  The appellant's assertions 
regarding vague disorders of the muscles, loss of appetite 
and headaches have been carefully considered.  However, the 
presence of chronic disability manifested by this 
symptomatology has not been shown nor has a nexus between any 
alleged chronic disability and undiagnosed illness been 
documented within any competent evidence of record.  In this 
regard, the Board notes that the VA General Counsel has 
indicated that the requirement of "objective indications" 
appears to contemplate evidence other than the appellant's 
own statements or testimony.  It was further indicated that 
in discussing the requirement for proof of disability under 
38 U.S.C. § 1117, the House Committee on Veterans' Affairs 
stated that, "the Committee intends that there must be some 
objective indication or showing of the disability which is 
observable by a person other than the veteran, or for which 
medical treatment has been sought."  VAOPGCPREC 4-99 citing 
H.R. Rep. No. 669, 103d, Cong., 2d Sess. 7 1994). 

In reaching the above conclusion, the appellant's contentions 
and testimony have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court found that the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  Accordingly, while the record reflects 
various reported complaints by the appellant regarding muscle 
aches, loss of appetite and headaches, the record as it 
stands, does not reflect any competent evidence of chronic 
disability manifested by muscle aches, loss of appetite and 
chronic headaches which has been attributed to undiagnosed 
illness associated with his Persian Gulf service.  

II.  Cervical Spine and Shoulder Pain

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
cervical spine disorder and a shoulder disorder.  As noted 
above, to meet the requirement of a well grounded claim such 
to allow for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, the record does not reflect current diagnoses 
of either a cervical spine disorder or a shoulder disorder 
which has been related by competent evidence to the 
appellant's service.  Although a diagnosis of left deltoid 
bursitis was noted on VA Persian Gulf examination in November 
1994, there were no findings to relate this diagnosis to the 
appellant's period of service.  The Board notes that the 
appellant testified at his hearing in May 1997 that he fell 
and injured his shoulder in 1983; however, on VA examination 
in February 1989, there were no complaints, findings or 
manifestations of a left shoulder or cervical spine disorder.  
On VA outpatient examination in July 1994, the appellant was 
treated for left shoulder complaints which he related to a 
fall approximately one month prior to the examination.  No 
significant findings were noted; x-ray examination was 
essentially normal and the diagnosis was cervical spine 
muscle spasm, normal left shoulder.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence of current disability of 
the left shoulder or cervical spine which has been related to 
service such to meet the threshold pleading requirement of a 
well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  In this 
regard, the Board notes that the appellant's service medical 
records are incomplete.  However, the RO has undertaken 
efforts to obtain all available service medical records to 
include those efforts directed by the Board in the October 
1997 remand.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a).

Additional Considerations

With respect to the appellant's claims for service connection 
based upon undiagnosed illness as well as the claims for 
service connection for cervical spine and shoulder disorders, 
the Board has noted the accredited representative's argument 
in his August 1999 presentation that certain provisions of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1) are the 
equivalent of VA regulations and are applicable to the 
Board's decisions with respect to the duty to assist when a 
claim is found to be not well-grounded.  He argues that the 
Board should determine whether the RO has followed the 
guidelines set forth in M21-1 and, if not, remand the appeal 
for further development.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA and is not bound by VA manuals, circulars or other 
administrative issues.  38 C.F.R. § 19.5.  The cited 
provisions have not been promulgated as regulations, nor have 
they been found to be substantive rules by the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
held that VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.

In addition, while the Board notes the representative's 
contentions challenging the statutory authority for § 3.317, 
since it is alleged to impose requirements not contained in 
the underlying statutes, claims challenging the validity of 
statutes or regulations are beyond the jurisdiction of the 
Board and therefore the contention does not warrant an 
additional response.

Finally, the Board acknowledges that it has decided the 
appeal for service connection for disabilities due to 
undiagnosed illness as well the claims for service connection 
for cervical spine and shoulder pain on a different basis 
than did the RO.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that he has not been 
prejudiced by the decision herein as his claim, based upon 
the merits of the issue inherently includes the assertion 
that it meets the threshold requirement of being well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).


III.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claims for service connection for a back disorder and a 
bilateral knee disorder, the Board considers all evidence 
submitted by the appellant or obtained on his behalf since 
the last final denial in order to determine whether these 
claims must be reopened and readjudicated on their merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
service connection for a back condition and a bilateral knee 
disorder was denied by the RO in September 1989.  At that 
time, the rating board noted that the appellant's knees were 
normal on service entry in May1980 and that on National Guard 
examination in October 1984, the appellant reported a history 
of chondromalacia of the knees with no fracture or joint 
effusion or interference with function.  The rating board 
concluded that there was no evidence of the incurrence of a 
knee condition during service or that a preexisting condition 
was aggravated by service.  The rating board further noted 
that a back condition was not shown by the evidence of 
record. 

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claims, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of a 
bilateral knee disorder during service or the presence of a 
current back disorder.  Evidence submitted or obtained in 
support of the appellant's petition includes VA outpatient 
treatment reports dated from 1994 to 1997, National Guard 
examination reports dated in October 1984, February 1989, and 
December 1989, VA examination reports dated in February 1989, 
November 1994, December 1994, February 1995, and April 1997, 
a VA hospitalization report dated from January 27th to 
January 31st, 1997, lay statements from the appellant's wife, 
parents and friends dated in 1995 and 1996, and the 
appellant's testimony at a hearing before the undersigned 
Member of the Board in May 1997.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claims for service 
connection.  However, the Board finds that this evidence is 
not material to the issue at hand since there are no 
competent findings to relate the presence of any current knee 
or back pathology to the appellant's service.  While 
bilateral synovitis with laxity of the right medial 
collateral ligament and low back syndrome was noted on VA 
examination in November 1994, x-ray examination of the knees 
and lumbosacral spine in December 1994 revealed normal knees 
and a normal lumbosacral spine and the examiner did not 
provide any comment regarding whether or not these findings 
were related to the appellant's service.  Although subsequent 
evidence documents the appellant's complaints of back and 
knee pain and the appellant apparently underwent surgery on 
the right knee in 1996, in March 1997, a VA outpatient 
treatment report noted that the right knee surgery was 
related to a motor vehicle accident in 1996 and these reports 
fail to document any competent basis to relate any knee or 
back pathology to the appellant's service. 

In view of the above, the evidence submitted in support of 
the current petition to reopen the claims for service 
connection for a back disorder and a bilateral knee disorder 
is not found to be so significant, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the RO in its adjudication of this claim 
recited the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), which was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (1998).  However, the Board finds that 
the RO's decision was based upon the failure by the appellant 
to submit new and material evidence.  The recitation of the 
invalidated Colvin test within the Statement of the Case is 
deemed to be harmless error in light of the sequential nature 
of the adjudication of claims involving prior final decisions 
and the fact that the RO adjudicators never reached the point 
in their decision-making where that test would have been 
applicable.  The evidence submitted in support of these 
claims was not new and material and the RO did not reach the 
now-overruled test of whether the evidence presented a 
"reasonable possibility" of changing the prior outcome in 
their adjudication.  Furthermore, there is no indication 
within the record that the appellant was influenced to his 
detriment in the submission of evidence or arguments by 
recitation of the invalidated test.

In the absence of any additional new and material evidence, 
the claims for service connection for a back disorder and a 
bilateral knee disorder are not reopened.






	(CONTINUED ON NEXT PAGE)


ORDER

Having found the claims for service connection for shortness 
of breath, coughing, loss of appetite and headaches not well 
grounded, these claims are denied.

Having found the claims for service connection for a cervical 
spine and shoulder disorder not well grounded, these claims 
are denied.

No new and material evidence has been presented to reopen the 
claims for service connection for a back disorder and a 
bilateral knee disorder and the petition to reopen these 
claims is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

